

113 S1974 IS: Learning Opportunities Created At Local Level Act
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1974IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to prohibit Federal education mandates,
			 and for other purposes.1.Short titleThis Act may be cited as the
		  Learning Opportunities Created At Local Level Act or the LOCAL Level Act.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)Section 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907), as in effect
			 on the day before the date of enactment of this Act, prohibits the Federal
			 Government from mandating, directing, or controlling a State, local
			 educational agency, or school's curriculum, program of instruction, or
			 allocation of State and local resources, and from mandating a State or any
			 subdivision thereof to spend any funds or incur any costs not paid for
			 under such Act.(2)Section 9529 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7909), as in effect
			 on the day before the date of enactment of this Act,  prohibits the
			 Federal Government from funding the development, pilot testing, field
			 testing, implementation, administration, or distribution of any Federally
			 sponsored national test in reading, mathematics, or any other subject,
			 unless specifically and explicitly authorized by law.(3)Despite these prohibitions, the Secretary of Education, through 3 separate initiatives, has created
			 a system of waivers and grants that influence, incentivize, and coerce
			 State educational agencies into implementing common national elementary
			 and secondary school  standards and assessments endorsed by the Secretary.(4)The Race to the Top Fund, as established by the Secretary of Education under sections 14005 and
			 14006 of the American Recovery and Reinvestment Act of 2009  (Public Law
			 111–5, 123 Stat. 282), encouraged and incentivized States to adopt the 
			 Common Core State Standards developed by the National Governors
			 Association Center for Best Practices and the Council of Chief State
			 School Officers.(5)The Race to the Top assessment grants awarded to the Partnership for Assessment of Readiness for
			 College and Careers (PARCC) and Smarter Balanced Assessment Consortium
			 (SMARTER Balance) initiated the development of  assessments aligned with
			 the Common Core State Standards that will, in turn, inform and ultimately
			 influence kindergarten through grade 12 curriculum and instructional
			 materials.(6)The conditions imposed by the Secretary of Education through the flexibility waiver authority
			 provided to the Secretary pursuant to section 9401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7861) have coerced States into
			 accepting Common Core State Standards and assessments aligned with such
			 Standards.(b)Sense of CongressIt is the sense of Congress that—(1)States and local educational agencies should maintain the rights
			 and responsibilities of determining educational curricula, programs of
			 instruction, and assessments for elementary and secondary education; and(2)States are sovereign entities that deserve deep and abiding respect from the Federal Government,
			 and State legislatures have a responsibility to their citizens to resist
			 Federal encroachment on the constitutional autonomy of States regarding
			 education.3.Prohibitions on Federal Government and use of Federal fundsSection 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907) is amended to
			 read as follows:9527.Prohibition against Federal mandates, direction, or control(a)In generalAn officer or employee of the Federal Government shall not directly or indirectly, through grants,
			 contracts, or other cooperative agreements under this Act (including
			 through any waiver provided under the Secretary's authority pursuant to
			 section 9401)—(1)mandate, direct, or control a State, local educational agency, or school's specific instructional
			 content, academic standards,  assessments, curriculum,  or program of
			 instruction (including through  any requirement, direction, or mandate to
			 adopt the Common Core State Standards developed under the Common Core
			 State Standards Initiative or any other academic standards common to a
			 significant number of States);(2)incentivize a State, local educational agency, or school to adopt any specific instructional
			 content, academic standards, assessments, curriculum, or program of
			 instruction as described in paragraph (1),  which shall include providing
			 any  priority, preference, or special consideration during the application
			 process based on any specific content, standards, assessments, curriculum,
			 or program;(3)mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under
			 this Act; or(4)make financial support available in a manner that is conditioned upon a State, local educational
			 agency, or school's adoption of specific instructional content, academic
			 standards, assessments, curriculum, or program of instruction, (including
			 any requirement, direction, or mandate to adopt the Common Core State
			 Standards developed under the Common Core State Standards Initiative, any
			 other academic standards common to a significant number of States, or any
			 assessment, instructional content, or curriculum aligned to such
			 standards), even if such requirements are specified in section 14006 or
			 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 281) or any other Act.(b)Rule of constructionNothing in this Act shall be construed to authorize an officer or employee of the Federal
			 Government directly or indirectly, whether through a grant, contract, or
			 cooperative agreement	(including through any waiver provided under the
			 Secretary's authority pursuant to section 9401), to do any activity
			 prohibited under subsection (a).(c)Prohibition on endorsement of curriculumNotwithstanding any other prohibition of Federal law, no funds provided to the Department under
			 this Act may be used by the Department directly or indirectly, through 
			 grants, contracts, or cooperative agreements (including through any waiver
			 provided under the Secretary's authority pursuant to section 9401), to
			 endorse, approve, develop, require, or sanction any curriculum designed to
			 be used in an elementary school or secondary school, including any
			 curriculum aligned to the Common Core State Standards developed under the
			 Common Core State Standards Initiative, or any other academic standards
			 common to a significant number of States, designed to be used in an
			 elementary school or secondary school.(d)Prohibition on requiring Federal approval or certification of standardsNotwithstanding title I, part A of title VI, or  any other provision of Federal law, no State shall
			 be required to have academic standards approved or certified by the
			 Federal Government, in order to receive assistance under this Act.(e)Rule of construction on building standardsNothing in this Act shall be construed to mandate national school building standards for a State,
			 local educational agency, or school..4.Prohibition on Federally sponsored testing and testing materialsSection 9529 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7909) is amended to
			 read as follows:9529.Prohibition on federally sponsored testing and testing materials(a)General prohibitionNotwithstanding any other provision of Federal law and except as provided in subsection (b), no
			 funds provided under this Act to the Secretary or to the recipient of any
			 award may be used to develop, pilot test, field test, implement,
			 administer, or distribute—(1)any Federally sponsored national test or testing materials in reading, mathematics, or any other
			 subject, unless specifically and explicitly authorized by law; or(2)any assessment or testing materials  aligned to the Common Core State Standards developed under the
			 Common Core State Standards Initiative or any other academic standards
			 common to a significant number of States.(b)ExceptionsSubsection (a) shall not apply to international comparative assessments developed under the
			 authority of section 153(a)(5) of the Education Sciences Reform Act of
			 2002 and administered to only a representative sample of pupils in the
			 United States and in foreign nations..5.Prohibition on the use of Race to the Top Funds for Common Core State Standards assessmentsNotwithstanding any other provision of law, no funds provided under section 14006 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 283)
			 shall be used to develop, pilot test, field test, implement, administer,
			 or distribute any assessment or testing materials  aligned to the Common
			 Core State Standards developed under the Common Core State Standards
			 Initiative or any other academic standards common to a significant number
			 of States.